SANBORN, Circuit Judge,
dissents on the grounds that neither a suit to quiet title nor possession by the owner of ore beneath the surface of another’s claim in a lode whose apex is within the complainant’s claim, is essential to the maintenance of an injunction against the extraction of it by the owner of the surface above it, and that the possession by the complainant of the apex of the lode, of which the ore in controversy within the extralateral lines of the defendant’s claim is a part, is sufficient as against the intermittent trespasses upon that lode by the defendant to sustain a suit to quiet title regardless of the injunction.
Regarding the first ground of this dissent, this court has held that in a suit to quiet title and without possession of the property the owner of ore may maintain a suit for an injunction against its extraction in these words:
“Threatened and continued injuries to mines, quarries, timber growing upon lands, buildings located thereon, or other improvements of a permanent character, are enjoined, because, as has been said, sucli acts ‘alter the character of the property, and also tend to destroy it, and occasion irreparable loss and damage.’ Courthope v. Mapplesden, 10 Ves. 290; Scully v. Rose, 61 Md. 408; Erhardt v. Boaro, 113 U. S. 537 [5 Sup. Ct. 565, 28 L. Ed. 1116]; Jerome v. Ross, 7 Johns. Ch. (N. Y.) 315 [11 Am. Dec. 484]; Hammond v. Winchester, 82 Ala. 470, 2 South. 892; Snyder v. Hopkins, 31 Kan. 557, 3 Pac. 367. Tn such cases the threatened injuries are to the res, and diminish the value of the property itself, and an injunction will be granted to prevent the continuing waste or continuing trespass, although the plaintiff is not in possession, and although the legal title has not been settled or questioned by an action at law. Story’s Eq. Jur. § 860; Union Pac. Ry. Oo. v. Kansas Elevator Co. (C. C.) 17 Fed. 200; Earl Cupper v. Baker, 17 Ves. 128; Iron Co. v. Reymert, 45 *942N. Y. 703; Snyder v. Hopkins, 31 Kan. 559, 3 Pac. 367; Lacustrine Fer. Co. v. L. G. & Fer. Co. et al., 82 N. Y. 486; Oolagah Co. v. McCaleb, 68 Ped. 87, 15 C. C. A. 270; High on Inj. 736; Alleghany Oil Co. v. Snyder, 106 Fed. 764, 45 C. C. A. 604; Peck v. Ayres & Lord Tie Co., 116 Fed. 273, 53 C. C. A. 551; Logan Nat’l Gas Co. v. Great So. Gas & Oil Co., 126 Fed. 623, 61 C. C. A. 359. If the only relief sought by the bill in this case was to remove the cloud upon plaintiff’s title, it niay well be doubted whether the bill could be sustained. Orton v. Smith, 18 How. 263 [15 L. Ed. 393]; Frost v. Spitley, 121 U. S. 552 [7 Sup. Ct. 1129, 30 L. Ed. 1010]. But the bill goes further, and seeks to enjoin, the defendant from committing waste, and destroying the property as a mining property. In such a case jurisdiction in equity attaches, even where the plaintiff is not in possession. And, having obtained jurisdiction for that purpose, the court may, for the purpose of preventing a multiplicity of suits, retain it for further relief, and may remove a cloud upon the title, quiet the title, and determine the right of possession.” Big Six Development Co. v. Mitchell, 138 Fed. 279, 283, 70 C. C. A. 569, 573 (1 L. R. A. [N. S.] 332).
To this decision and conclusion I adhere. It is worthy of note also that Judge Thayer, delivering the unanimous opinion of this court in 1895 in Oolagah Coal Co v. McCaleb, 68 Fed. 86, 88, 15 C. C. A. 270, 272, said:
“It is now well settled-by many adjudications, beginning with the case of Mitchell v. Dors, 6 Ves. 147, that an injunction may be granted to restrain a trespasser from entering into a mine and removing the minerals therefrom. Trespasses of that kind, as well as those which consist in cutting down and removing' timber,' or in removing buildings or other improvements of a permanent character, standing upon lands, are readily enjoined, because, as has-sometimes been said, such acts alter the character of the property, and also tend to destroy it, and to occasion irreparable loss and damage. Courthope v. Mapplesden, 10 Ves. 290; Scully v. Rose, 61 Md. 408; Erhardt v. Boaro, 113 U. S. 537 [5 Sup. Ct. 565, 28 L. Ed. 1116]; Jerome v. Ross, 7 Johns. Ch. [N. Y.] 315 [11 Am. Dec. 484]; Hammond v. Winchester, 82 Ala. 470, 2 South. 892; Snyder v. Hopkins, 31 Kan. 557, 3 Pac. 367; Iron Co. v. ReYMert, 45 N. Y. 703; Beach, Inj. § 1155; High, Inj. (1st Ed.) § 469. It is also held that, even when the title to the property on which the trespass is committed is in dispute, a court of equity will at least awárd a temporary injunction against the commission of such acts as tend to permanently alter its character or destroy its value, until the title thereto is determined in an appropriate proceeding inaugurated for that purpose. Clayton v. Shoemaker, 67 Md. 216, 9 Atl. 635; Smith v. Jameson, 91 Mo. 13, 3 S. W. 212; Beach, Inj. § 1140, and cases there cited.”
It is true that in the latter case the complainant was alleged to be in possession of the property, but the decision in that case sustains the proposition that the wrongful extraction of ore from a mine gives jurisdiction in equity to enjoin it at the suit of the owner, and the former case sustains the proposition that possession is not requisite to the maintenance of such a suit or the issue of an injunction.